MEMORANDUM **
California state prisoner Steven Glaude appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998), and we affirm.
The district court properly dismissed Glaude’s action as barred by Heck because his complaint necessarily calls into question the lawfulness of his criminal conviction and he has failed to show that his conviction has been reversed. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.